DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Application
In response to Office action mailed 09/03/2020, Applicants amended claims 1, 10 and 13, and cancelled claims 9, 11-12, 17-20 and 27-33 in the response filed 12/23/2020.
Claim(s) 1-8, 10, 13-16 and 21-26 are pending examination.
Response to Arguments
Applicants’ amendments to the claims overcomes the previous prior art of record.
Reasons for Allowance
Claim(s) 1-8, 10, 13-16 and 21-26 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 is allowed, because the prior art of record, either singularly or in combination, does not disclose or suggest, in combination with the other claimed elements in claim 1, a substrate including a first surface and a second surface, the second surface being opposite the first surface and configured to be light incident; a first photoelectric conversion layer in the substrate; a wiring structure on the first surface of the substrate, the wiring structure including a plurality of wiring layers; an interlayer insulating film on the second surface of the substrate; a capacitor structure in the interlayer insulating film, the capacitor structure including a first conductive pattern, a dielectric pattern, and a second conductive pattern sequentially stacked on the second surface of the substrate; and a first wiring on the interlayer insulating film, the first wiring being connected to the second conductive pattern; a first electrode on the interlayer insulating film, the first electrode being spaced apart from the first wiring; a second photoelectric conversion layer on the first electrode; and a second electrode on the second photoelectric conversion layer, the image sensor being configured to apply a different level of a voltage to the first electrode compared to the second electrode.
Claims 2-8 and 10 are allowed, because they depend from the allowed claim 1.  
Independent claim 13 is allowed, because the prior art of record, either singularly or in combination, does not disclose or suggest, in combination with the other claimed elements in claim 13, a substrate including a sensor array region and a peripheral circuit region, the substrate including a first surface and a second surface, the second surface being opposite the first surface and configured to be light incident; a first photoelectric conversion layer in the sensor array region; a color filter on the second surface of the sensor array region; a capacitor structure on the second surface of the peripheral circuit region, the capacitor structure including a first conductive pattern, a dielectric pattern, and a second conductive pattern sequentially stacked; an interlayer insulating film that covers the color filter and the capacitor structure; a first electrode that extends along an upper surface of the interlayer insulating film in the sensor array region; a second photoelectric conversion layer on the first electrode; and a first wiring extending along an upper surface of the interlayer insulating film in the peripheral circuit region, the first wiring being connected to the second conductive pattern.
Claims 14-16 are allowed, because they depend from the allowed claim 13.  
Independent claim 21 is allowed, because the prior art of record, either singularly or in combination, does not disclose or suggest, in combination with the other claimed elements in claim 21, a substrate including a first surface and a second surface, the second surface opposite the first surface and configured to be light incident; a first photoelectric conversion layer in the substrate, a capacitor structure on the second surface of the substrate, the capacitor structure including a first conductive pattern, a dielectric pattern and a second conductive pattern sequentially stacked; an interlayer insulating film that covers the capacitor structure; a first wiring extending along a part of an upper surface of the interlayer insulating film, the first wiring including indium tin oxide (ITO); and a first contact penetrating the interlayer insulating film, the first contact being connected to the second conductive pattern and the first wiring, the image sensor being configured to apply different voltages to the first conductive pattern and the second conductive pattern.
Claims 22-26 are allowed, because they depend from the allowed claim 21.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Prior Art
2.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	a. Shin et al. US Patent No. 6,549,258; teaches a hybrid switching mode liquid crystal display device
	b.Lee et al. PG Pub 2018/0190707; teaches an image sensor
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina A Sylvia whose telephone number is (571)272-7474.  The examiner can normally be reached on 8am-4pm (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Feliciano-Ramos can be reached on 5712727925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/C. S./
Examiner, Art Unit 2895



/KYOUNG LEE/Primary Examiner, Art Unit 2895